Citation Nr: 1635920	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty for training from December 1977 to June 1978 and on active duty from September 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.

In June 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In June 2014, the Board also remanded the Veteran's claims of entitlement to service connection for an eye disorder and a right knee disability.  Thereafter, in a November 2014 rating decision, the Appeals Management Center (AMC) granted these claims.  In view of the foregoing, these service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for costochondritis and headaches as well as entitlement to increased disability ratings for an eye disorder and right knee osteoarthritis were raised by the Veteran in a June 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Sinusitis is attributable to service.


CONCLUSION OF LAW

Sinusitis was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sinusitis.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or AMC to obtain outstanding medical treatment records as well as a VA medical opinion as to the etiology of the Veteran's sinusitis.  The Veteran's claim was then to be readjudicated.  Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the claims folder.  Also, a VA medical opinion was obtained as to the etiology of the Veteran's sinusitis.  Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's sinusitis claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in December 2009, prior to the initial adjudication of her service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her service connection claim.  Here, during the June 2014 Board hearing, the VLJ clarified the issue on appeal (service connection for a sinus disability); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current sinus disability and her service; clarified the type of evidence that would support the Veteran's claim; and inquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was provided a VA examination for her sinusitis in July 2014.  The VA examination report reflects that the examiner provided a thorough examination of the Veteran, reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and provided an opinion which is supported by a rationale.  The Board concludes that the VA examination opinion report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  He has retained the services of an accredited representative.  She testified before the undersigned VLJ in February 2013.  

Service connection for sinusitis

The Veteran contends that she has sinusitis that manifested during service.    

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The current medical evidence of record documents sinusitis.  See, e.g., a private treatment record from L.V., M.D., dated April 2015.  With respect to in-service disease or injury, the Veteran's service treatment records document treatment for sinusitis in January 1986 as well as treatment for an upper respiratory infection in February 1985.  The Board notes that the remainder of the Veteran's service treatment records are absent complaints of or treatment for a sinus disorder.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that the evidence of record is supports a finding that the Veteran's current sinusitis is related to her service.  

Specifically, the Veteran was provided a VA examination in July 2014.  Pertinently, the VA examiner considered the Veteran's in-service treatment for her sinuses and her postservice treatment.  After examination of the Veteran and consideration of her medical history, the VA examiner concluded that the Veteran does not have a sinus condition that is related to her service.  The examiner's rationale for her conclusion was based on her finding that while the Veteran had problems with her sinuses in service, the medical records did not demonstrate that it was a consistent and chronic condition.  In support of her finding, she noted an X-ray report dated July 2014 that did not reveal sinusitis.    

The July 2014 VA examination report was based upon thorough examination of the Veteran as well as thorough analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with sinus problems for more than 5 months after active service.  The examiner also noted the Veteran's in-service treatment for sinus problems which she determined to be less likely than not related to her current sinus condition.  

However, there is positive evidence that must be considered.  The appellant was seen for sinusitis during service.  She was seen almost immediately post service and sinusitis was diagnosed.  In addition, she presented credible testimony that she has had on-going problems since service.  Here, we find the positive evidence to be more convincing and service connection is granted.


ORDER

Entitlement to service connection for sinusitis is granted.


REMAND

The Board remanded the Veteran's claim of entitlement to service connection for a left knee disability in June 2014 in order to provide the Veteran with a VA examination to determine the etiology of her left knee disability.  Notably, the record revealed a diagnosis of left knee patellofemoral syndrome.  See a VA examination report dated April 2011.  The Board noted in the previous remand that the examiner was to address the Veteran's report of engaging in physical training and other strenuous activities in service that the Veteran believed was the cause of her current left knee problems as well as an April 2013 report submitted by the Veteran's private physician wherein the physician opined that the Veteran's current left knee pain happened while she was on active duty.    

Pursuant to the June 2014 Board remand, the Veteran was provided a VA examination in July 2014.  After examination of the Veteran, the VA examiner reported that "[t]here is no objective evidence to support a diagnosis of the claimed left knee condition."  Therefore, no medical opinion was able to be rendered as no condition was diagnosed.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Although a left knee disability was not rendered during the July 2014 VA examination, the Board observes that the presence of a left knee impairment has been indicated during the appeal period.  Specifically, as discussed above, the current medical evidence of record, in particular an April 2011 VA examination report, has documented left knee patellofemoral syndrome.  Crucially, in finding that the Veteran did not currently evidence a left knee disability, the VA examiner did not address the April 2011 VA examination report.  She also did not address the Veteran's report of experiencing left knee pain during service from physical training or the April 2013 opinion provided by her private physician.  The Board further notes that the Veteran's service treatment records document treatment for a swollen left knee in February 1985 as well as left knee tenderness in October 1985.  These records were also not addressed by the VA examiner.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidenced a left knee disability during the appeal period (dating back to November 2009) with consideration of the April 2011 VA examination report noting left knee patellofemoral syndrome, the April 2013 opinion provided by the Veteran's private physician, and the Veteran's report of the onset of her left knee disability from physical training and strenuous activity during her active service.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the physician who provided the July 2014 VA examination to the Veteran for a clarifying medical opinion as to the etiology of the Veteran's claimed left knee disability.  If that examiner is not available, refer the Veteran's claims folder to another physician in the appropriate area of expertise.    

Based on the review of the Veteran's claims folder, the examiner must determine the following:

a. Identify whether the Veteran has a left knee disability during the period on appeal which dates back to November 2009.  In providing the requested opinion, please address the April 2011 VA examination report noting left knee patellofemoral syndrome, the April 2013 opinion provided by the Veteran's private physician, the Veteran's service treatment records dated February 1985 documenting treatment for a swollen left knee and October 1985 documenting treatment for left knee tenderness, and the Veteran's report of experiencing strenuous physical training and activity during service.    
b. If the Veteran has a left knee disability during the appeal period (dating back to November 2009), provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is related to her active service, to include the treatment for swollen left knee in February 1985 and left knee tenderness in October 1985 as well as the Veteran's report of engaging in physical training and other strenuous activities in service.  

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner should indicate in their report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  In doing so, the examiner should discuss the April 2013 opinion submitted by the Veteran's private physician indicating that the Veteran's current left knee pain had its onset during service.  A report should be prepared and associated with the Veteran's VA claims folder.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


